       Case 2:19-cv-09120-BWA-JCW Document 5 Filed 04/10/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA




   LUKE FONTANA,

                                    Plaintiff,
                                                      CIVIL ACTION NO.: 19-cv-9120
                           v.

   The CITY OF NEW ORLEANS; MAYOR                     JUDGE ASHE
   LATOYA CANTRELL, in her official
   capacity, MICHAEL HARRISON, FORMER
   SUPERINTENDENT OF THE NEW                          MAGISTRATE JUDGE WILKINSON
   ORLEANS POLICE DEPARTMENT, in his
   official capacity; SHAUN FERGUSON,
   SUPERINTENDENT OF THE NEW
   ORLEANS POLICE DEPARTMENT, in his
   official capacity, and NEW ORLEANS
   POLICE OFFICERS BARRY SCHECHTER,
   SIDNEY JACKSON, JR. and ANTHONY
   BAKEWELL, in their official capacities,


                                       Defendants.


                                  NOTICE OF AGREEMENT

       Now comes Plaintiff Luke Fontana and notifies the Court that the Parties have entered

into an agreement involving the subject matter of this litigation, obviating the need for Plaintiff

to seek preliminary injunctive relief from this Court. That agreement is attached hereto as

Exhibit 1.
    Case 2:19-cv-09120-BWA-JCW Document 5 Filed 04/10/19 Page 2 of 2




                                Respectfully submitted by:


                                /s/ Katie Schwartzmann
                                Katie Schwartzmann, La. Bar No. 30295
                                Bruce Hamilton, La. Bar No. 33170
                                ACLU Foundation of Louisiana
                                P.O. Box 56157
                                New Orleans, Louisiana 70156
                                Telephone: (504) 522-0628
                                Facsimile: (504) 613-6511
                                Email: bhamilton@laaclu.org
                                        kschwartzmann@laaclu.org

                                Counsel for Plaintiff



                             CERTIFICATE OF SERVICE
A copy of the foregoing notice and accompanying agreement have been reviewed by and are
                        filed with the consent of the City Attorney.
                                /s/ Katie Schwartzmann
